Name: 2008/29/EC: Decision of the European Parliament and of the Council of 18 December 2007 amending the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management as regards the multiannual financial framework
 Type: Decision
 Subject Matter: EU finance;  management;  organisation of transport;  European construction;  EU institutions and European civil service
 Date Published: 2008-01-10

 10.1.2008 EN Official Journal of the European Union L 6/7 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 December 2007 amending the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management as regards the multiannual financial framework (2008/29/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 17 May 2006 on budgetary discipline and sound financial management (1), and in particular to Points 21, 22, first and second subparagraphs, and 23 thereof, Having regard to the proposal from the Commission, Whereas: (1) At the conciliation meeting on 23 November 2007 the two arms of the budgetary authority have agreed to provide part of the financing required for the European Global Navigation Satellite System GNSS programmes (EGNOS  GALILEO) by a revision of the multiannual financial framework 2007-2013 in accordance with Points 21, 22 and 23 of the Interinstitutional Agreement, so as to raise the ceilings for commitment appropriations under sub-Heading 1a for the years 2008 to 2013 by an amount of EUR 1 600 million in current prices. This raising will be offset by lowering the ceiling for commitment appropriations under Heading 2 for the year 2007 by the same amount. (2) In order to keep an appropriate relationship between commitments and payments, the annual ceilings for payment appropriations will be adjusted. The adjustment will be neutral. (3) Annex I of the Interinstitutional Agreement on budgetary discipline and sound financial management should therefore be amended accordingly (2), HAVE DECIDED AS FOLLOWS: Sole Article Annex I to the Interinstitutional Agreement on budgetary discipline and sound financial management is replaced by the Annex to this Decision. Done at Brussels, 18 December 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M. LOBO ANTUNES (1) OJ C 139, 14.6.2006, p. 1. (2) For that purpose, the figures resulting from the above agreement are converted into 2004 prices. ANNEX FINANCIAL FRAMEWORK 2007-2013 (revised) (EUR million  2004 prices) COMMITMENT APPROPRIATIONS 2007 2008 2009 2010 2011 2012 2013 Total 2007-2013 1. Sustainable Growth 51 267 52 913 54 071 54 860 55 379 56 845 58 256 383 591 1a Competitiveness for Growth and Employment 8 404 9 595 10 209 11 000 11 306 12 122 12 914 75 550 1b Cohesion for Growth and Employment 42 863 43 318 43 862 43 860 44 073 44 723 45 342 308 041 2. Preservation and Management of Natural Resources 53 478 54 322 53 666 53 035 52 400 51 775 51 161 369 837 of which: market related expenditure and direct payments 43 120 42 697 42 279 41 864 41 453 41 047 40 645 293 105 3. Citizenship, freedom, security and justice 1 199 1 258 1 380 1 503 1 645 1 797 1 988 10 770 3a Freedom, Security and Justice 600 690 790 910 1 050 1 200 1 390 6 630 3b Citizenship 599 568 590 593 595 597 598 4 140 4. EU as a global player 6 199 6 469 6 739 7 009 7 339 7 679 8 029 49 463 5. Administration (1) 6 633 6 818 6 973 7 111 7 255 7 400 7 610 49 800 6. Compensations 419 191 190 800 TOTAL COMMITMENT APPROPRIATIONS 119 195 121 971 123 019 123 518 124 018 125 496 127 044 864 261 as a percentage of GNI 1,10 % 1,08 % 1,07 % 1,04 % 1,03 % 1,02 % 1,01 % 1,048 % TOTAL PAYMENT APPROPRIATIONS 115 142 119 805 112 182 118 549 116 178 119 659 119 161 820 676 as a percentage of GNI 1,06 % 1,06 % 0,97 % 1,00 % 0,97 % 0,97 % 0,95 % 1,00 % Margin available 0,18 % 0,18 % 0,27 % 0,24 % 0,27 % 0,27 % 0,29 % 0,24 % Own Resources Ceiling as a percentage of GNI 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % 1,24 % (1) The expenditure on pensions included under the ceiling for this heading is calculated net of the staff contributions to the relevant scheme, within the limit of EUR 500 million at 2004 prices for the period 2007-2013.